       Case 1:19-cv-07777-GBD Document 205 Filed 08/25/20 Page 1 of 5




August 20, 2020

Hon. George B. Daniels
United States District Court
Southern District of New York
500 Pearl St., Room 1310
New York, NY 10007


Re:        Make the Road New York, et al. v. Cuccinelli, et al., No. 19 Civ. 7993 (GBD)
           (“MRNY”); State of New York, et al. v. U.S. Dep’t of Homeland Security, et al.,
           No. 19 Civ. 7777 (GBD) (“State of New York”)

Dear Judge Daniels:

               Plaintiffs in these consolidated cases submit this letter to renew their
request, pursuant to Local Rule 37.2, for a pre-motion discovery conference to resolve
disputes concerning plaintiffs’ right to take discovery on their claims that the Rule1
violates the equal protection guarantee of the Fifth Amendment because it is motivated
by animus against nonwhite immigrants. See MRNY Compl. ¶¶ 201–39; State of New
York Compl. ¶¶ 174–78.2

               Plaintiffs previously requested a pre-motion discovery conference by letter
motion on December 6, 2019, MRNY ECF No. 162; State of New York ECF No. 125, and
defendants filed their response on December 20, 2019, MRNY ECF No. 168; State of New
York ECF No. 131. The Court originally scheduled a conference for March 17, 2020.
MRNY ECF No. 173; State of New York ECF No. 136. That conference was adjourned in
light of the COVID-19 pandemic. MRNY ECF No. 201; State of New York ECF No. 165.
The Court subsequently denied plaintiffs’ letter motion for a pre-motion discovery
conference on May 14, 2020, “without prejudice to renew, if applicable, after this Court
renders a decision on Defendants’ pending motions to dismiss.” MRNY ECF No. 209;
State of New York ECF No. 182.

                On July 29, 2020, the Court substantially denied defendants’ motions to
dismiss. Your Honor found that plaintiffs state a claim that the Rule violates the equal
protection guarantee of the Fifth Amendment, under both rational basis scrutiny and the
standard set forth in Village of Arlington Heights v. Metropolitan Housing Development
Corp., 429 U.S. 252 (1977). MRNY ECF No. 221 at 13–14; State of New York ECF No.
195 at 13–14. The Court concluded that, “[d]rawing reasonable inferences in Plaintiffs’
favor, Plaintiffs have plausibly alleged that issuance of the Rule was based, at least in
part, on discriminatory motives.” MRNY ECF No. 221 at 15; State of New York ECF No.
195 at 15. The Court has also found that plaintiffs are likely to succeed on the merits of
their equal protection claims. MRNY ECF No. 147 at 20, aff’d without reaching the equal

1
    Inadmissibility on Public Charge Grounds, 84 Fed. Reg. 41,292 (Aug. 14, 2019).
2
 Plaintiffs are currently seeking discovery only on their equal protection claims, and reserve the right to
seek discovery at a later date on their claims under the Administrative Procedure Act.
     Case 1:19-cv-07777-GBD Document 205 Filed 08/25/20 Page 2 of 5



                                                                                                            2


protection issue, New York v. U.S. Dep’t of Homeland Sec., 2020 WL 4457951 (2d Cir.
Aug. 4, 2020).

               In light of the Court’s decision denying defendants’ motions to dismiss the
equal protection claims, plaintiffs now renew their motion seeking a pre-motion
discovery conference pursuant to Local Rule 37.2 to resolve the parties’ disputes
concerning plaintiffs’ right to take discovery on their equal protection claims. Plaintiffs
previously advised the Court that another case concerning the public charge Rule has
allowed plaintiffs to proceed with discovery on substantially similar equal protection
claims. MRNY ECF No. 207; State of New York ECF No. 178; see State of Washington v.
U.S. Dep’t of Homeland Sec., No. 19-cv-5210-RMP (Apr. 17, 2020), ECF No. 210
(granting motion to compel discovery on equal protection claims because “[g]iven the
inquiry required to determine whether the relevant decisionmakers manifested a
discriminatory purpose, . . . reasonable discovery beyond the administrative record is
appropriate under the broad standard provided by Fed. R. Civ. P. 26”).3

                In May, another court found that similarly situated plaintiffs were entitled
to extra-record discovery on their claim that the Rule violates equal protection. In Cook
County, Ill. v. Wolf, 2020 WL 2542155 (N.D. Ill. May 19, 2020) (Ex. A), Judge
Feinerman explained that “because evidence of racial animus (if any) will reside outside
the administrative record,” and “particularly given that its equal protection claim survives
dismissal, [the organizational plaintiff] is entitled to discovery on that claim.” Id. at *10.
The court also found that the organizational plaintiff was entitled to extra-record
discovery even under the APA because it “makes a strong showing that DHS’s stated
reason for promulgating the Final Rule—protecting the fisc—obscures what [the
organizational plaintiff] alleges is the real reason—disproportionately suppressing
nonwhite immigration.” Id. at *11.4

               Defendants have indicated that their position is that “a discovery
conference is unnecessary and that, instead, the parties should brief the issue of whether
discovery should be permitted in this case.” Defendants’ position is inconsistent with
Local Rule 37.2, which states that no discovery motion “shall be heard unless counsel for
the moving party has first requested an informal conference with the Court by letter-
motion for a pre-motion discovery conference . . . and such request has either been denied
or the discovery dispute has not been resolved as a consequence of such a conference.”
S.D.N.Y. L.R. 37.2. Plaintiffs believe that the dispute concerning their right to take

3
 In June, the Washington court denied DHS’s motion to stay discovery with respect to the equal protection
claim pending the resolution of its motion to dismiss. State of Washington ECF No. 229.
4
 Last month, the Cook County court declined to certify for interlocutory appeal the court’s decision
denying DHS’s motion to dismiss the equal protection claim and ordering extra-record discovery on the
organizational plaintiff’s equal protection claim. The Cook County court noted that an interlocutory appeal
would not advance the litigation because even if the equal protection claim were dismissed, plaintiffs “still
would be entitled to take precisely the same discovery in connection with their APA claims.” Cook County
ECF. No. 184 at 3.
    Case 1:19-cv-07777-GBD Document 205 Filed 08/25/20 Page 3 of 5



                                                                                           3


discovery on their equal protection claims can be resolved by a pre-motion conference
without further briefing because the issue has been fully addressed in the parties’ pre-
motion letters and the decisions in other public charge cases that we have submitted as
supplemental authority. See Ex. A; MRNY ECF Nos. 162, 168, 207; State of New York
ECF Nos. 125, 131, 178.

              Plaintiffs are prepared to discuss these matters at a pre-motion discovery
conference and to answer any questions the Court may have.

                                  Respectfully submitted,


                                  /s/ Daniel S. Sinnreich
                                  Daniel S. Sinnreich


                                  PAUL, WEISS, RIFKIND, WHARTON &
                                  GARRISON LLP
                                  Andrew J. Ehrlich
                                  Jonathan H. Hurwitz
                                  Elana R. Beale
                                  Robert J. O’Loughlin
                                  Daniel S. Sinnreich
                                  Amy K. Bowles

                                  1285 Avenue of the Americas
                                  New York, New York 10019-6064
                                  (212) 373-3000
                                  aehrlich@paulweiss.com
                                  jhurwitz@paulweiss.com
                                  ebeale@paulweiss.com
                                  roloughlin@paulweiss.com
                                  dsinnreich@paulweiss.com
                                  abowles@paulweiss.com


                                  CENTER FOR CONSTITUTIONAL RIGHTS
                                  Ghita Schwarz
                                  Brittany Thomas
                                  Baher Azmy

                                  666 Broadway
                                  7th Floor
                                  New York, New York 10012
                                  (212) 614-6445
Case 1:19-cv-07777-GBD Document 205 Filed 08/25/20 Page 4 of 5



                                                                           4


                      gschwarz@ccrjustice.org
                      bthomas@ccrjustice.org
                      bazmy@ccrjustice.org


                      THE LEGAL AID SOCIETY
                      Susan E. Welber, Staff Attorney, Law Reform Unit
                      Kathleen Kelleher, Staff Attorney, Law Reform Unit
                      Susan Cameron, Supervising Attorney, Law Reform
                      Unit
                      Hasan Shafiqullah, Attorney-in-Charge, Immigration
                      Law Unit

                      199 Water Street, 3rd Floor
                      New York, New York 10038
                      (212) 577-3320
                      sewelber@legal-aid.org
                      kkelleher@legal-aid.org
                      scameron@legal-aid.org
                      hhshafiqullah@legal-aid.org

                      Attorneys for Plaintiffs Make the Road New York,
                      African Services Committee, Asian American
                      Federation, Catholic Charities Community Services
                      (Archdiocese of New York), and Catholic Legal
                      Immigration Network, Inc.


                       LETITIA JAMES
                       Attorney General of the State of New York

                       By: /s/ Ming-Qi Chu
                       Ming-Qi Chu
                          Section Chief, Labor Bureau
                       Matthew Colangelo
                          Chief Counsel for Federal Initiatives
                       Elena Goldstein,
                          Deputy Chief, Civil Rights Bureau
                       Amanda Meyer, Assistant Attorney General
                       Abigail Rosner, Assistant Attorney General
                       Office of the New York State Attorney General
                       New York, New York 10005
                       Phone: (212) 416-8689
                       Ming-qi.chu@ag.ny.gov
      Case 1:19-cv-07777-GBD Document 205 Filed 08/25/20 Page 5 of 5



                                                                                      5



                                 Attorneys for the States of New York, Connecticut, and
                                 Vermont and the City of New York


Enclosure

cc:     All Counsel of Record via ECF
